 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

Date: March 6, 2015

 

Parties:

 

“Stockholder” Isaac Fisch   32 Moundfield Road, London, England N166DT    
“Company” Royal Energy Resources, Inc., a Delaware corporation   543 Bedford
Ave., Suite 176, Brooklyn, NY 11213

 

Premises:

 

A. Stockholder owns 205,000 shares of the common stock of the Company (the
“Common Shares”).     B. The Company and the Stockholder have entered into this
agreement regarding the Common Shares.

 

Agreement:

 

1. Covenants.       a. Lock-up. Stockholder hereby covenants to the Company
that, prior to the date which is five months from the Closing Date, Stockholder
shall not sell more than one hundred sixty-five thousand (165,000) shares of the
Company’s common stock, either privately or into the public market. To enforce
the foregoing covenant, Stockholder shall deliver to the Escrow Agent on the
Closing Date a certificate for forty thousand (40,000) shares, and hereby
instructs the Escrow Agent to hold the certificate until expiration of the
lock-up period and then deliver same to Stockholder.         b. No Reverse
Split. The Company hereby covenants that it will not implement a reverse stock
split prior to July 31, 2015.         c. Anti-Dilution. The Company hereby
covenants that if, on April 20, 2015, the number of shares of the Company’s
common stock issued and outstanding exceeds twenty million (20,000,000), then
the Company will immediately issue shares to the Stockholder. The number of
shares to be issued will equal (i) 205,000 multiplied by (ii) the quotient of OS
divided by 8,664,609, minus (iii) 205,000, where “OS” is the number of shares
issued and outstanding on April 20, 2015       2. Notice. All written notices
required hereunder shall be given by email sent to the addresses set forth below
the party’s signature on this agreement.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

ROYAL ENERGY RESOURCES, INC.

 

/s/ William L. Tuorto   /s/ Isaac Fisch WILLIAM L. TUORTO, CEO   ISAAC FISCH
(email: wltuorto@earthlink.net)   (email: robertbrantl@earthlink.net)

 

 

 

 

